Peb Cubiam:
There was a bill and a cross-bill filed in this case. The court below dismissed the original bill, and sustained the cross-bill, and decreed, inter alia, “ that the plaintiffs in the cross-bill have the right to maintain and use said tracks, referred to, *354mentioned, and described in said bill, over and upon the lands of the defendant, described therein, in the manner and for the purposes the same has been heretofore maintained and used.” The master has found that the Y in question was put in at the request of the predecessors of the plaintiff in the title to the land, and was used for years in their business, and also by the railroad company for their own purposes. He also finds that, after the property was sold by the sheriff under the mortgage, “ the purchaser and his grantees for more than twenty years did not object to this use of the Y by the railroad, but acquiesced in such use, and used it jointly with the railroad for the purpose of receiving supplies for the factory, and shipping, away the finished product.” Without elaborating, it would now be inequitable to require the company to take up its track. We are not considering the question in a court of law, but in a court where a decree is of grace. A chancellor cannot be called upon to make an inequitable decree.
Decree affirmed, and the appeal dismissed, at the costs of the appellant.